Citation Nr: 0017706	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  95-33 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a genitourinary 
disability to include chronic urinary tract and bladder 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1994 to January 
1995.

This appeal arises from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that inter alia denied entitlement 
to service connection for a bladder infection.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

A November 1998 Board decision decided all other issues on 
appeal and remanded the claim for service connection for a 
bladder infection for additional development.  


REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board's November 1998 remand asked an examiner to review the 
claims file, examine the veteran, and provide the medical 
opinions necessary for adjudication.  The Board requested 
that the RO give the veteran adequate notice of each 
examination and advise her of the consequences for failure to 
report.  As the veteran's representative has advocated, the 
requested medical opinions were not provided nor was the 
requested notice of examinations given.

The claims folder indicates that in February 1999, the RO 
adequately informed the veteran that an examination would be 
scheduled soon and that failure to report for the examination 
would mean that her claim would be rated on the evidence of 
record.  

The veteran reported for her March 1999 VA examination.  The 
examiner did note "recurrent urinary tract infections" but 
did not supply an opinion as to whether the veteran has a 
chronic genitourinary disability to include bladder or 
urinary tract infections and, if so, whether it is at least 
as likely as not that such disability was incurred during 
active service.  The examiner did, however, recommend further 
neurology work-up and the claims folder reflects that further 
examinations were scheduled to be performed in May and June 
1999.  

The claims file does not reflect that the veteran was 
provided adequate notice of either follow-up examination.  
Instead, the claims file reflects that William Jennings Bryan 
Dorn VA Medical Center sent one notice letter addressed to 
the veteran informing her that an appointment had been made 
for May 5, 1999.  The top of the electronic copy of the 
notice letter bears a date of August 10, 1999, which could 
suggest that it was printed more than 3 months after the date 
of the appointment.  There is no indication that the veteran 
was ever given any notice of her June 1999 examination.  The 
veteran did not report for either the May or June 1999 
examination.  The letter did notify her of the fact that 
failure to report would result in her case being decided on 
the basis of the evidence of record.  See 38 C.F.R. § 3.655.

An August 1999 VA neurology opinion indicates that a 
neurologist reviewed the claims file and determined that any 
current bladder incontinence was adequately explained by the 
veteran' history of multiple vaginal deliveries.  However, 
the neurologist further noted that the veteran had not had 
consultation or diagnostic tests to further evaluate her 
circumstances.  Moreover, there was no mention of bladder or 
urinary tract infections.  This suggests that there is a 
further duty to assist the veteran.


For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:


1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
private medical records for treatment she 
has received since October 1998.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.  Any additional VA treatment 
reports should also be obtained.

2.  After receiving and associating the 
above- mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for the 
neurology evaluation recommended by the 
March 1999 VA examiner.  The veteran must 
be given adequate notice of each 
examination.  If the veteran fails to 
report, a copy of the notice letter 
bearing the date of notice should be 
obtained.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in connection with 
this examination.  The neurologist should 
review the claims file, examine the 
veteran and provide relevant findings.  
All examination findings along with 
complete rational of opinions and 
conclusions should be set forth in a type 
written report.  

3.  Following the neurology examination 
and any additional development suggested 
by those findings, the Board requests 
that the claims file be returned to the 
March 1999 VA examiner for an addendum 
opinion.  The Board specifically requests 
that the examiner review the claims file 
and provide opinion as to whether it is 
at least as likely as not that the 
veteran currently has a chronic 
genitourinary disability to include 
bladder or urinary tract infections and, 
if so, whether it is at least as likely 
as not that such disability was incurred 
during active service. 

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all necessary 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  If the determination remains 
unfavorable to the veteran, she and her 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


